This is a com-, plaint for the unlawful possession of intoxicating liquors. The case is before this court on respondents’ exceptions to the refusal of the presiding Justice to direct a verdict in their favor at the close of the evidence. The exceptions are without merit. The verdict of guilty found by the jury was fully sustained by the testimony and by the circumstataces of the case, and the presiding Justice would not have been warranted in ordering an acquittal. Exceptions overruled. Judgment for the State against both respondents.